Cline, Judge:
This is an appeal for reappraisement of rayon mufflers imported from England.
At the trial counsel for the Government stated as follows:
Mb. Vitale: If Your Honor please, before hearing the plaintiff, the government would like to make a motion in this case. The government moves to dismiss this appeal to reappraisement on the ground that it is-untimely. And I offer in evidence the Summary of Examination & Appraisement, Customs Eorm 6417, which is attached to the official papers in Protest 132009-K, appearing on today’s docket showing that the merchandise involved was appraised on April 30, 1946. I also offer in evidence the appeal to reappraisement which is among the official papers in this present appeal, that is, 163999-A, which shows that the appeal to reappraisement was filed on April 23, 1947, or approximately one year after the date of appraisement, and not within the 30 days provided for in Section 501 of the Tariff Act of 1930. Therefore, the appeal is untimely and we move to dismiss it.
Judge Cline: Have you anything to say?
Mb. Close: Nothing at all. It is just a proposition over which we had no control. That’s all.
An examination of tlie official papers discloses that no advance over plaintiff’s entered value was made by the appraiser and that the appeal was filed more than 30 days from the date of appraisement.
The appeal is therefore untimely. (Section 501, Tariff Act of 1930.) It is dismissed and judgment will be rendered accordingly.